Citation Nr: 1430191	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for frequent headaches.



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran has verified active duty for training (ACDUTRA) from August 1979 to February 1980; however, thereafter the Veteran's periods of ACDUTRA and inactive duty training (INACDUTRA) are otherwise unverified until his retirement from the National Guard in May 2001.  The Veteran has reported active duty service in 1995 at "Hornsfeld" Germany; however, he is not shown to have had any active duty other than for training purposes, and the service dates are unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the RO dispatched a Statement of the Case (SOC) listing the above claims on appeal.  The same month the appellant submitted a substantive appeal (Form 9) wherein he indicated that he was limiting his appeal to his lower back injury and wanted a Travel Board hearing.  However, in August 2011 the appellant withdrew his request for a Travel Board hearing, and in November 2012, he wrote to VA to determine the status of his claims for his lower back, bilateral hearing loss, tinnitus, chronic sinusitis, and frequent headaches.  Reviewing these events in the light most favorable to the appellant, the Board finds that the appellant did not intend to limit his appeal.  Thus, the Board has identified the claims on appeal as listed on the title page of this decision.

The Board has reviewed the appellant's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record raises questions as to the exact dates of the Veteran's military service, and, consequently, the nature and etiology of the disabilities at issue.

In the Veteran's October 2009 Notice of Disagreement (NOD) he makes the contention that he was in "Hornsfeld" Germany while on active duty in 1995.  The record at this time does indicate that the Veteran had active duty other than ACDUTRA.  Moreover, the record does not contain evidence that the Veteran was in Germany.  However, the Board notes that VA has not verified the periods of the Veteran's periods of active duty, ACDUTRA, or INACDUTRA.

Regarding verification of the period of ACDUTRA or INACDUTRA, the Board notes that in May 2009 the VA contacted the "Retired Activities Branch Alabama Army National Guard."  In response, VA received personnel records and service treatment records.  These records do not contain sufficient evidence to determine when the Veteran's service was INACDUTRA or ACDUTRA during his time in the National Guard.  Thus, the Board finds an effort should be made to determine at what dates the Veteran had service in the National Guard, and when, if any, of that service was INACDUTRA or ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's exact dates of service by contacting the appellant's former United States Army Reserve, Alabama National Guard Unit, Det. 2, CO B, 31st Spt. Bn., with a request that they provide copies of any and all records in their possession that may provide clarification as to the Veteran's exact dates of service, to include periods of active duty, ACDUTRA, or INACDUTRA.  Any response or information, once obtained, should be made a part of the record.  If the AOJ is unable to comply with the request, so state for the record and explain why.

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed

2.  Contact the Defense Finance and Accounting Service (DFAS) and request the Veteran's pay/finance records to determine the specific dates of active duty, ACDUTRA, and INACDUTRA.  The available service records in the claims file show that the Veteran was assigned to the United States Army Reserve, Alabama, National Guard Unit, Det. 2, CO B, 31st Spt. Bn. from September 1978 to August 1985 and from September 1985 to May 2001.  All verified periods of service and responses received must be documented and associated with the record.

3.  After the ordered development is completed and any additional development is undertaken, to include consideration as to whether further medical examination or medical opinion is needed, the remanded claims should be readjudicated.  The RO should specifically make a finding regarding the exact dates of the Veteran's active duty, ACDUTRA, and INACDUTRA service.  If the benefits sought on appeal are not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

